Beck, P. J.
1. The court in the charge to the jury instructed them that ' if commercial paper, consisting of a series of notes' constituting one transaction, was transferred to a named person, and certain of "these notes were past due at the time of the transfer, the transferee "Was not a holder bona fide and for value, but took the entire series as "a dishonored paper. This charge was substantially correct under the" provisions of section 4287 of the Civil Code, relating to notice from the fact that notes are overdue. Harrell v. Broxton, 78 Ga. 129 (3 S. E. 5) ; 7 Cyc. 855.
2. The other rulings and charges of the court complained of were not error for any of the reasons assigned, and the evidence authorized the verdict.

Judgment affirmed.


All the Justices concur except HishJO. J., absent.